          Case 1:19-cv-11044-JMF Document 1 Filed 12/02/19 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MAMADOU ALPHA DIALLO,

                                       Plaintiff,
                                                                COMPLAINT
                -against-
                                                                JURY TRIAL DEMANDED
 CORELOGIC RENTAL PROPERTY SOLUTIONS,
 LLC,

                                       Defendant.


       Plaintiff, Mamadou Alpha Diallo (“Plaintiff”), by and through his counsel, the Law

Office of Adam G. Singer, PLLC, and with knowledge as to his own acts, upon information and

belief and investigation of counsel as to the acts of others, believing such allegations have

evidentiary support after a reasonable opportunity for further investigation or discovery, alleges

as follows:

                                       Preliminary Statement

1. Pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”), and the New

    York Fair Credit Reporting Act, NY General Business Law § 380 et seq. (“NY FCRA”),

    Plaintiff brings this action against Defendant CoreLogic Rental Property Solutions, LLC

    (“CoreLogic” or “Defendant”) to recover actual, statutory, and punitive damages, as well as

    costs and attorney’s fees and injunctive relief.

2. Congress enshrined within the FCRA the “need to insure [sic] that consumer reporting

    agencies exercise their grave responsibilities with fairness, impartiality, and a respect for the

    consumer’s right to privacy.” §1681(a)(4).




                                            Page 1 of 10
        Case 1:19-cv-11044-JMF Document 1 Filed 12/02/19 Page 2 of 10



3. Moreover, Congress has plainly stated the purpose of the FCRA is “to require that consumer

   reporting agencies adopt reasonable procedures for meeting the needs of commerce for

   consumer credit, personnel, insurance, and other information in a manner which is fair and

   equitable to the consumer, with regard to the confidentiality, accuracy, relevancy, and

   proper utilization of such information . . . .” §1681(b).

4. Similarly, courts have stated that the purpose of the FCRA is to address the “serious

   problem in the credit reporting industry. . . of inaccurate or misleading information.”

   Kilpakis v. JPMorgan Chase Fin. Co., LLC, 229 F. Supp. 3d 133, 142 (E.D.N.Y. 2017)

   (internal quotation marks and emphasis omitted); see also, e.g., Porter v. Talbot Perkins

   Children's Servs., 355 F. Supp. 174, 176 (S.D.N.Y. 1973) (noting that “[t]he purpose of

   the Fair Credit Reporting Act is to protect an individual from inaccurate or arbitrary

   information about [that individual from appearing] in a consumer report . . . ”) (citing 116

   Cong. Rec. 36572 (1970)). Housing background reports that consumer reporting agencies

   (“CRAs”) provide for tenant-screening purposes are consumer reports governed by the

   FCRA. See, e.g., Wenning v. On-Site Manager, Inc., 2016 U.S. Dist. LEXIS 81126, at *2

   (S.D.N.Y. 2016).

5. Defendant CoreLogic is a consumer reporting agency (“CRA”) within the meaning of the

   FCRA. More particularly, CoreLogic is a CRA that, upon information and belief, (a)

   obtains and compiles tenant-screening data about consumers, which includes public records

   information, and (b) uses the data it obtains and compiles to prepare and distribute consumer

   reports about individuals concerning risks associated with leasing residential real estate to

   such individuals.




                                           Page 2 of 10
        Case 1:19-cv-11044-JMF Document 1 Filed 12/02/19 Page 3 of 10



6. Here, Defendant mixed information concerning Plaintiff with information of another

   consumer, resulting in disclosure of inaccurate and information about Plaintiff’s history as a

   renter (“Mixed File Information”). In so doing, Defendant violated §1681e(b) of the FCRA

   (and an analogous provision of the NY FCRA) by failing to maintain and/or follow

   procedures to ensure the maximum possible accuracy of information that CoreLogic

   reported about Plaintiff and, upon information and belief, that CoreLogic also maintained in

   Plaintiff’s credit file.

7. Specifically, CoreLogic published one or more tenant-screening reports (“Report” or

   “CoreLogic Report”) about Plaintiff that contained inaccurate and derogatory information

   about an eviction action (“Eviction Action”) against Plaintiff concerning 345 Classon Ave,

   Apt 18C, Brooklyn NY 11205 (“Apartment 18C”). According to the false and derogatory

   Report, the Eviction Action resulted in a judgment against Plaintiff. As described herein,

   however, Plaintiff never resided at Apt 18C.

8. The inaccurate Eviction Action that CoreLogic reported about Plaintiff and that, upon

   information and belief, which CoreLogic maintained in its file about Plaintiff, was the

   product of Defendant’s failure to maintain and/or follow reasonable procedures to assure

   maximum possible accuracy of information it maintained and reported about Plaintiff.

9. Because CoreLogic sold the inaccurate Report, Plaintiff’s application to lease an apartment

   at 469 W 153rd St. Apt 4C (the “Apartment Application”) was denied. Upon information

   and belief, but for the inaccurate and derogatory Report, Plaintiff’s Apartment Application

   would have been approved.

10. As a direct and proximate result of CoreLogic’s unlawful actions, conduct, and omissions,

   Plaintiff suffered actual damages (pecuniary and nonpecuniary), all cognizable pursuant to



                                          Page 3 of 10
         Case 1:19-cv-11044-JMF Document 1 Filed 12/02/19 Page 4 of 10



   the FCRA. Those damages include but are not limited to (a) harm to Plaintiff’s reputation

   as a lessee, (c) Plaintiff’s inability to gain approval to lease the Apartment, (d) Plaintiff’s

   subsequent leasing of a different apartment at a higher monthly rental rate, (e) potentially

   other, as yet unknown housing and credit harm, and perhaps most significantly, (e)

   substantial emotional distress, anxiety, frustration, humiliation, and embarrassment.

11. Defendant’s willful (i.e., knowing or reckless) violations of the FCRA entitles Plaintiff to an

   award of punitive damages pursuant to § 1681n.

                                       Jurisdiction and Venue

12. The jurisdiction of this Court is conferred by 15 U.S.C. § 1681(p). This Court has

   supplemental jurisdiction of those state law claims asserted herein pursuant to 28 U.S.C. §

   1367(a).

13. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2).


                                           The Parties


14. Plaintiff, Mamadou Alpha Diallo, is an individual and “consumer” within the meaning of

   the FCRA (15 U.S.C. § 1681a(c)) and NY FCRA (NY GBL § 380-a(b)). Plaintiff resides at

   619 W 142nd Street, Apt 2, New York, NY 10031.

15. CoreLogic Rental Property Solutions, LLC, a Delaware limited liability company, is duly

   authorized and qualified to do business in the State of New York and a “consumer reporting

   agency” within the meaning of both the FCRA and the NY FCRA. See 15 U.S.C. §

   1681a(f); N.Y. GBL § 380-a(e).

                                      Statement of Facts

16. This is a “mixed file” case. A mixed file occurs when a CRA “mixes” information

   belonging to one consumer with information belonging to another consumer. More

                                            Page 4 of 10
            Case 1:19-cv-11044-JMF Document 1 Filed 12/02/19 Page 5 of 10



       specifically and as described in detail in this Complaint, CoreLogic (a) maintained

       inaccurate and derogatory Mixed File Information about the Eviction Action in its credit file

       for Plaintiff, and (b) issued a Report about Plaintiff to a prospective landlord in connection

       with an application for the Apartment that included that Mixed File Information. Upon

       information and belief, the Mixed File Information on the CoreLogic Report was

       attributable to a different consumer, Mamadou Malick Diallo.


CoreLogic is a Consumer Reporting Agency


    17. On CoreLogic’s website, it makes the following representations concerning its resident

       screening services, CoreLogic® Rental Property Solutions: 1

                  CoreLogic® Rental Property Solutions is a consumer reporting
                  agency that provides information to the rental property industry.
                  Rental housing providers may obtain your consumer report to
                  assist them in making leasing decisions.

                  Core Logic Rental Property Solutions maintains information
                  regarding landlord tenant and criminal public court records about
                  individuals. Public records are obtained from courts and law
                  enforcement agencies in many jurisdictions.

    18. Thus, CoreLogic is regularly engaged in the business of assembling, evaluating, and

       disbursing information concerning consumers for the purpose of furnishing consumer

       reports to third parties.

    19. The data and reports that Defendant maintains, prepares, and publishes, including the Report

       about Plaintiff, are used and expected to be used for purposes governed by 15 U.S.C. §

       1681b, and the public records data included in each report bears on the credit history,



1
 CoreLogic concedes that it is a consumer reporting agency. https://www.corelogic.com/solutions/rental-property-
solutions-consumer-assistance.aspx


                                                  Page 5 of 10
         Case 1:19-cv-11044-JMF Document 1 Filed 12/02/19 Page 6 of 10



    creditworthiness, reputation, personal characteristics and mode of living of each respective

    consumer. As such, the reports that Defendant issued concerning Plaintiff are consumer

    reports as that term is defined in 15 U.S.C. § 1681a(d).

20. Accordingly, as CoreLogic itself states on its website, Defendant operates as a “consumer

    reporting agency,” as defined in § 1681a(f) of the FCRA. Defendant is therefore subject to

    the requirements of the FCRA.


Mixed File Information by Defendant about the Eviction prevented Plaintiff from leasing an
Apartment

21. In approximately early May 2019, Plaintiff, who had been residing with his father, desired

    to move into his own apartment.

22. In early May 2019, Plaintiff retained the services of real estate broker Michael Reese

    Machemer (“Mr. Machemer”) of Bohemia Realty Group LLC (“Bohemia”). With Mr.

    Machemer’s assistance, Plaintiff viewed and subsequently applied for the Apartment (469

    W 153rd St. Apt 4C; New York, NY, 10031). Upon information and belief, when Plaintiff

    applied for the Apartment, the monthly rent was listed as $1,850 per month.

23. On or about May 6, 2019, Mr. Machemer alerted Plaintiff to a problem with his application.

    Upon information and belief, the landlord for the Apartment used the CoreLogic Report to

    screen Plaintiff’s application for tenancy. Because of the Eviction Action on the Report, the

    landlord refused to lease the Apartment to Plaintiff. According to Mr. Machemer, except

    for the inaccurate Eviction Action on the CoreLogic Report, Plaintiff’s credit “otherwise

    was fine.”

24. Plaintiff disputed the inaccurate and derogatory information reported about him by

    CoreLogic by telephone on or about May 15, 2019. On or about June 12, 2019, CoreLogic

    sent dispute reinvestigation results to Plaintiff, which – by stating that CoreLogic had

                                           Page 6 of 10
        Case 1:19-cv-11044-JMF Document 1 Filed 12/02/19 Page 7 of 10



   deleted the Eviction Action from Plaintiff’s file with CoreLogic – amounts to a concession

   from CoreLogic that it had in fact maintained and reported derogatory Mixed File

   Information about Plaintiff concerning the Eviction Action.

25. Had Defendant maintained and followed reasonable procedures to assure the maximum

   possible accuracy of the information it maintained and published about Plaintiff, as

   Defendant is required to do pursuant to § 1681e(b) (and the corresponding provision of the

   NY FCRA), the Eviction Action would not have been on the Report and Plaintiff would

   have been approved to rent the Apartment.

26. Ultimately, because Plaintiff was rejected for the Apartment, he had finally secured an

   apartment in upper Manhattan that cost him approximately an additional $200 per month,

   and, upon information and belief, resulted in Plaintiff paying a higher security deposit.

27. At all times pertinent hereto, Defendant was acting by and through its agents, servants

   and/or employees, who were acting within the scope and course of their employment, and

   under the direct supervision and control of Defendant.

28. At all times pertinent hereto, the acts and omissions in violation of the FCRA by Defendant,

   as well as Defendant’s agents, servants and/or employees, were intentional, willful, reckless,

   and in wanton disregard for Plaintiff’s rights. As such, Defendant is liable for, among other

   relief, statutory damages, pecuniary and nonpecuniary actual damages, reasonable attorney’s

   fees and costs, and punitive damages pursuant to FCRA § 1681n.

29. Alternatively, the acts and omissions in violation of the FCRA by Defendant, as well as

   their agents, servants and/or employees, was negligent. As such, Defendant is liable for,

   among other relief, statutory damages, pecuniary and nonpecuniary actual damages, and

   reasonable attorney’s fees and costs, pursuant to FCRA § 1681o.



                                           Page 7 of 10
         Case 1:19-cv-11044-JMF Document 1 Filed 12/02/19 Page 8 of 10




                                   FIRST CAUSE OF ACTION
                                VIOLATIONS OF FCRA § 1681e(b)

30. Plaintiff incorporates the foregoing paragraphs as though the same were set forth at length

   herein.

31. CoreLogic violated 15 U.S.C. § 1681e(b) by its conduct, acts, and omissions in failing to

   establish and/or to follow reasonable procedures to assure maximum possible accuracy of

   information concerning Plaintiff in the preparation of consumer reports about Plaintiff.

32. Due to CoreLogic’s violations of § 1681e(b), Plaintiff suffered actual damages, Plaintiff

   suffered actual damages, including damage to Plaintiff’s reputation as a lessee, Plaintiff’s

   inability to gain approval for an apartment for which he had applied, increased costs of

   leasing an apartment at higher costs, Plaintiff potentially other, as yet unknown housing and

   credit harm, and emotional distress, anxiety, frustration, humiliation, and embarrassment,

   all cognizable pursuant to the FCRA.

33. Upon information and belief, these violations of § 1681e(b) were willful, rendering

   CoreLogic liable for statutory damages, actual damages, costs and reasonable attorney's

   fees, and punitive damages in an amount to be determined by the Court pursuant to § 1681n.

34. In the alternative, CoreLogic’s violations of § 1681e(b) were negligent, entitling Plaintiff to

   recover actual damages, costs, and reasonable attorney’s fees pursuant to § 1681o.

                              SECOND CAUSE OF ACTION
                        VIOLATIONS OF NY FCRA §§ 380-j(a) and j(e)

35. Plaintiff realleges and incorporates the above paragraphs as if reasserted and realleged

   herein.

36. CoreLogic violated the NY FCRA §§ 380-j(a) and j(e) by failing to establish and/or to

   follow reasonable procedures to assure maximum possible accuracy of the information
                                            Page 8 of 10
         Case 1:19-cv-11044-JMF Document 1 Filed 12/02/19 Page 9 of 10



    concerning Plaintiff in the maintenance and publication of one or more consumer reports

    about Plaintiff.

37. Due to CoreLogic’s violations of NY FCRA §§ 380-j(a) and j(e), Plaintiff suffered actual

    damages, Plaintiff suffered actual damages, including damage to Plaintiff’s reputation as a

    lessee, Plaintiff’s inability to gain approval for an apartment for which he had applied,

    increased costs of leasing an apartment at higher costs, Plaintiff potentially other, as yet

    unknown housing and credit harm, and emotional distress, anxiety, frustration, humiliation,

    and embarrassment, all cognizable pursuant to the NY FCRA.

38. Upon information and belief, CoreLogic’s violations of §§ 380-j(a) and j(e) were willful. A

    such, Defendant is liable for actual damages, costs and reasonable attorney’s fees, and

    punitive damages in an amount to be determined by the Court pursuant to § 380-l. Plaintiff

    also is entitled to injunctive relief restraining Defendant from any further violations of

    Plaintiff's rights pursuant to the NY FCRA.

39. In the alternative, CoreLogic’s violations of §§ 380-j(a) and j(e) were negligent, entitling

    Plaintiff to recover actual damages and costs and reasonable attorney's fees pursuant to

    § 380-m, as well as injunctive relief restraining Defendant from any further violations of

    Plaintiff's rights pursuant to the NY FCRA.

   WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages and equitable

   relief against Defendant:

1. Awarding Plaintiff against Defendant actual damages, statutory damages, punitive damages,

   costs and reasonable attorney’s fees pursuant to 15 U.S.C. §1681n and §1681o and NY GBL

   §380-l and §380-m;

2. Enjoining Defendant from violating Plaintiff's NY FCRA rights; and



                                            Page 9 of 10
         Case 1:19-cv-11044-JMF Document 1 Filed 12/02/19 Page 10 of 10



3. Such other and further relief as may be necessary, just, and proper.



                                 DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a trial by jury as to all

issues so triable.


                                              /s/ Adam G. Singer
                                              LAW OFFICE OF ADAM G. SINGER, PLLC
                                              Adam G. Singer (AS7294)
                                              asinger@adamsingerlaw.com
                                              Brett D. Sherman (BS5688)
                                              brett.sherman@adamsingerlaw.com
                                              One Grand Central Place
                                              60 E. 42nd Street, Suite 4600
                                              New York, NY 10165
                                              T: 212.842.2428




                                            Page 10 of 10
